IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                  IN AND FOR NEW CASTLE COUNTY


KARYN ELLICOTT,                      )
                                     )
            Appellant,               )
                                     )
            v.                       ) C.A. No. N14A-05-010 CLS
                                     )
STERICYLE INC.                       )
and                                  )
THE UNEMPLOYMENT                     )
INSURANCE APPEAL BOARD,              )
                                     )
            Appellees.               )


                     Date Submitted: October 24, 2014
                     Date Decided: January 23, 2015


   On Appeal from the Decision of the Unemployment Insurance Appeal Board.
                                AFFIRMED.

                                   ORDER


Karyn Ellicott, Newark, Delaware, 19711. Pro Se Appellant.
Timothy J. Wilson, Esq., The Wilson Firm, LLC, 24 Deerborne Trail, Newark,
Delaware 19702. Attorney for Stericylce, Inc.
Paige J. Schmittinger, Esq., Deputy Attorney General, Department of Justice,
Wilmington, Delaware, 19801. Attorney for the Unemployment Insurance Appeal
Board.


Scott, J.
                              INTRODUCTION

      Before the Court is Appellant Karyn Ellicott’s (“Appellant” or “Claimant”)

appeal from the decision of the Unemployment Insurance Appeal Board (the

“Board”) affirming the decision of the Appeals Referee and finding that Appellant

was discharged for just cause in connection with her work at Stericycle, Inc.

(“Employer”). The Court has reviewed the parties’ submissions and the record

below. For the following reasons, the Board’s decision is AFFIRMED.


                FACTUAL AND PROCEDURAL CONTEXT

      Claimant was employed by Stericylce, Inc. from December 10, 2012 to

December 10, 2013. At the time of her termination, Claimant was employed as a

full time Customer Service Experience Expert and earned $9.52 per hour.


                        Claims Deputy’s Determination

      On December 31, 2013, the Claims Deputy found that Claimant had stated

in a conversation with her Team Lead that, “my supervisor makes her so angry it

makes her want to get a machine gun and start spraying the office.” The Claimant

admitted to having a conversation with her Team Lead, but said it was a

personal/private conversation. The Claims Deputy also found that Employer had

provided supporting documentation of the incident. Claimant’s threat of violence

in the workplace constituted misconduct. The Claims Deputy ruled that Claimant


                                       2
was disqualified from receiving benefits pursuant to 19 Del. C. § 3314(2), because

Claimant had been discharged from her employment for just cause. Claimant

timely appealed the Claims Deputy’s determination. A hearing was held before an

Appeals Referee on January 31, 2014.


                        Hearing Before the Appeals Referee

      At the hearing, Jackie McNulty, Claimant’s Team Lead at Stericycle and the

person who heard the threat, testified before the Referee on Employer’s behalf.

She testified that on December 5, 2013, she called Claimant into her office to

discuss a work error. It was during that conversation that Claimant stated that she

hated Ron Watson, a supervisor at Stericycle. The Claimant went on to say that

Mr. Watson made her so angry that she, “[wanted] to get a machine gun and start

spraying the office.” Ms. McNulty testified that she was startled by Claimant’s

statement, and that Claimant responded that she would not do that, but was trying

to prove a point. Claimant then continued to talk about how much she hated Mr.

Watson and indicated three other people she hated.       After this meeting, Ms.

McNulty reported Claimant’s behavior to Ms. Derocili. Ms. McNulty documented

Claimant’s conduct and testified that there was no way that she misheard

Claimant’s statement.




                                        3
      Brenda Derocili, the Contact Center Manager for Employer, also testified on

behalf of Employer regarding the nature of Claimant’s employment at Stericycle

and the procedure that was followed for terminating Claimant. She also testified

about Employer’s Code of Business Conduct and Team Member Handbook, which

expressly provide that threats and acts of violence in the workplace are prohibited

and may lead to immediate termination. Moreover, Employer introduced through

Ms. Derocili’s testimony Claimant’s signed Team Member Handbook Receipt

Acknowledgement form, dated June 13, 2013.             Ms. Derocili testified that,

ultimately, Employer discharged Claimant for misconduct, pursuant to Employer’s

Code of Business Conduct and Team Member Handbook policies.


      Claimant testified that she had other team leads, but specifically requested to

work with Ms. McNulty because every other team lead either physically or

mentally abused Claimant, and that she had no reason to distrust Ms. McNulty

until the point when Ms. McNulty fabricated this allegation of Claimant’s threat

against Mr. Watson. Claimant testified that during that December 5 meeting, Ms.

McNulty warned Claimant to lay low because management was after her.

Claimant never said that she hated Mr. Watson, that she doesn’t even know Mr.

Watson nor does she work directly with him, and she never said that she wanted to

get a machine gun and start spraying the office. Claimant testified that she is a

Christian and would not say such things. The employer has no recording of her

                                         4
making the statement, and it’s their word against hers. Claimant testified that she

felt tortured and harassed by management. Claimant also denied having seen the

Code of Business Conduct or the Team Member Handbook.


                          Appeals Referee’s Determination

      By decision dated February 19, 2014, the Appeals Referee affirmed the

decision of the Claims Deputy. The Appeals Referee found that Claimant told her

Team Lead that she hated the floor supervisor (Mr. Watson) so much that she

“[wanted] to get a machine gun and start spraying the office,” and that such

behavior is egregious and rises to the level of willful or wanton misconduct. The

Referee found that Employer produced credible testimony from Claimant’s Team

Lead regarding the incident, and noted that Claimant’s own testimony that she

specifically requested to work with Ms. McNulty and had no reason to distrust her

added to the credibility of Ms. McNulty’s testimony. Based on these findings, the

Referee concluded that Claimant was discharged for just cause by Employer and

consequently disqualified from receipt of unemployment benefits. On February

28, 2014, Claimant appealed the Referee’s decision. A hearing was held before the

Board on April 8, 2014.




                                         5
                               Appeals Board’s Decision

       By decision dated May 13, 2014, the Board affirmed the Referee’s

determination. The Board found that Employer had established that a policy

against threats of workplace violence existed, and that Claimant was aware of that

policy.   Supported by case law, the Board found that while “just cause” for

termination generally requires more than one incident of misconduct, a single

instance of violence or threats of violence may be sufficient to establish just

cause. 1 The Board found that Employer offered credible evidence to establish that

Claimant violated the Employer’s policy by making a statement that was a threat of

workplace violence. Moreover, the Board found no error of law in the Referee’s

decision. Accordingly, the Board ruled that Claimant’s misconduct—threat of

workplace violence—provided just cause for her discharge, and consequently that

Claimant was disqualified from receipt of benefits. This appeal followed.


                             PARTIES CONTENTIONS

       On appeal, Claimant argues that the burden of proof is on the Employer to

show Claimant’s misconduct, which requires the Employer prove “beyond a

shadow of a doubt, that the employee willfully did something improper.”2

Claimant argues that Employer did not meet this standard because there is no hard

1
  See R. at 169 (citing Mack v. RSC Landscaping, 2011 WL 7078291. *2 (Del. Super. Dec. 22,
2011)).
2
  Appellant’s Opening Br. at 2.
                                             6
evidence that the event – Claimant’s threat of workplace violence – occurred.

Moreover, Claimant argues that the Referee and the Board improperly considered

the testimony of Ms. Derocili and Ms. McNulty because their testimony was

hearsay evidence, which “should be given very little to no weight at all.”3

Claimant argues that when an employer fails to provide any evidence other than

hearsay, such hearsay evidence is not sufficient to constitute substantial evidence. 4

Furthermore, Claimant makes the blanket assertion that the Assistant Attorney

General “was new to the Unemployment Board proceedings and she did not follow

proper protocol.” 5


       For the first time, Claimant now alleges that the Appeals Referee “was in

collusion with the Appellees and their attorney” because Claimant observed the

Referee exiting an office in which Employer had conference with its attorney prior

to the start of the hearing.6 Also for the first time, Claimant argues that the

Board’s decision should be reversed because a review of the Appeals Referee

hearing shows that the Referee was improperly combative with Claimant and fell

short of the standard of conduct.7 As further support for this argument, Claimant


3
  Appellant’s Opening Br. at 2.
4
  See Appellant’s Reply Br. at 10.
5
  Appellant’s Reply Br. at 9.
6
  Appellant’s Reply Br. at 9; see Appellant’s Opening Br. at 4.
7
  Id. at 8. Claimant cites Zimmerman v. Unemployment Comp. Bd. of Review, 836 A.2d 1074,
n.5 (Pa. Cmwlth. 2003) (Court finding that the Referee’s conduct fell short of the standard
requiring referees to aid pro se claimants at the hearing because the Referee chastised the
                                              7
asserts that the Referee failed adhere to her responsibility to assist pro se claimants

at the hearing so that the facts of the case necessary for decision may be adequately

developed. 8

       The Board advised the Court by letter that it would not file an Answering

Brief because “[t]he underlying case is on the merits, and the Appellant raises only

challenges to the Board’s decision on the merits.” 9 As such, the Board does not

intend to participate further in this appeal. 10


        Appellee Employer filed an answering brief on October 7, 2014. Employer

argues that the Board’s decision should be affirmed because it was supported by

substantial evidence presented to both the Appeals Referee and the Board.

Employer also argues that the Board’s decision was free from legal error because

neither the Referee nor the Board improperly considered hearsay evidence.

Employer argues that Claimant’s hearsay argument fails because the testimony by

claimant, quarreled with the claimant’s description and, sua sponte, objected to claimant’s
attempted testimony).
8
  Appellant’s Reply Br. at 8. Claimant cites Coates v. Unemployment Comp. Bd. of Review, 676
A.2d 742, n.3 (Pa. Cmwlth. 1996) (Court noting that the referee has a responsibility to assist pro
se claimants at the hearing so that the material facts of the case may be adequately developed.
The Court found that the referee did not adhere to that responsibility because the referee failed to
inform the claimant that he could have requested a continuance to secure and present testimony
from the employer, because the evidence would have aided in the development of a necessary
factual determination); Jennings v. Unemployment Comp. Bd. of Review, 675 A.2d 810, n. 15
(Pa. Cmwlth. 1996) (By virtue of 34 Pa.Code § 101.21a, a claimant appearing at the referee's
hearing without counsel is entitled to assistance from the referee in the development of his case
and advice as to his basic rights) (citations omitted).
9
  Letter dated October 3, 2014 from Paige J. Schmittinger, Esquire, Deputy Attorney General, to
the Court.
10
   Id.
                                                 8
Ms. Derocili and Ms. McNulty was not hearsay because they testified to

admissions by a party opponent under D.R.E. Rule 801(d)(2). Alternatively, there

is not prohibition against hearsay evidence when such evidence is submitted to a

Delaware administrative tribunal. Thus, the Board’s decision should be affirmed.


                              STANDARD OF REVIEW11

       On appeal from the Unemployment Insurance Appeal Board, the Superior

Court must determine if the Board’s factual findings are supported by substantial

evidence in the record and free from legal error. 12 Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 13 The Court must review the record to determine if the evidence is

legally adequate to support the Board’s factual findings. 14 The Court does not

“weigh evidence, determine questions of credibility or make its own factual


11
   Claimant argues that the burden of proof is on the Employer to show Claimant’s misconduct,
which requires the Employer prove “beyond a shadow of a doubt, that the employee willfully did
something improper.” Appellant’s Opening Br. at 2. However, this is not the appropriate
standard to apply to administrative hearings or on appellate review of those hearings. As
discussed in the Appeals Referee and Board decisions, in an administrative hearing, the burden
of proof imposed on an employer to prove “just cause” for termination of an employee is a
“preponderance of the evidence,” which means “the side on which the greater weight of evidence
is found.” See R. at 118, 168-69; Taylor v. State, 748 A.2d 914 (Del. 2000). This standard is
significantly lower burden than Claimant’s asserted “beyond a shadow of doubt” standard.
Moreover, as set forth in this section, the standard of review applied by the Superior Court when
reviewing decisions by the Board or Appeals Referee is whether there was “substantial
evidence” to support the decision below.
12
   Unemployment Ins. Appeal Bd. v. Duncan, 621 A.2d 340, 342 (Del. 1993).
13
   Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (citing Olney v. Cooch, 425 A.2d
610, 614 (1981)).
14
   Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
                                               9
findings.” 15 Where, as in this case, the Board adopted the Referee’s decision as its

own, the Court will also review the Referee’s findings and conclusions of law. 16


                                      DISCUSSION

          In administrative appeals cases, this Court has recognized that it may

“exhibit some degree of leniency toward a pro se litigant to see his case is fully

and fairly heard.”17 However, pro se litigants are still expected to adhere to the

rules and requirements of this Court. 18 “There is no different set of rules for pro

se plaintiffs, and the trial court should not sacrifice the orderly and efficient

administration of justice to accommodate an unrepresented plaintiff.” 19


     I.      The Board’s Decision is Supported by Substantial Evidence.

          The issue before the Court is whether the Board erred when it found that

Claimant was discharged for just cause in connection with her work.                        An

individual “discharged from the individual’s work for just cause in connection with

the individual’s work” is not entitled to receive unemployment benefits. 20 The

employer bears the burden of showing by a preponderance of the evidence that the
15
   Id. at 67.
16
   See Boughton v. Div. of Unemployment Ins. of Dep’t of Labor, 300 A.2d 25, 26 (Del. Super.
1972).
17
   Jackson v. Unemployment Ins. Appeal Bd., 1986 WL 11546, at *2 (Del. Super. Sept. 24,
1986).
18
   See Von Fegyverneky v. CFT Ambulance Serv., 2012 WL 2700464, at *3, n.17 (Del. Super.
June 28, 2012) (citing Draper v. Medical Center of Delaware, 767 A.2d 796, 799 (Del.2001).
19
   Draper v. Medical Center of Delaware, 767 A.2d 796, 799 (Del.2001).
20
   19 Del. C. § 3314(2).
                                              10
individual was discharged for just cause.21 “‘Just cause’ is defined as a willful or

wanton act or pattern of conduct in violation of the employer’s interest, the

employee’s duties, or the employee’s expected standard of conduct.” 22 Where an

employer does not condone the employee’s willful or wanton misconduct, “an

unequivocal warning to the employee is not mandated.” 23


       To determine whether an employee’s violation of a policy constitutes just

cause, the Court considers (1) “whether a policy existed, and if so, what conduct

was prohibited under the policy” and (2) “whether the employee was apprised of

the policy and if so, how was he made aware.” 24 An employee handbook outlining

conduct that constitutes grounds for termination is sufficient to establish company

policy. 25 Evidence that an employee received the employee handbook is sufficient

to establish that the employee was made aware of company policy. 26


       The Board’s decision that Claimant was discharged for just cause in

connection with her work was supported by substantial evidence. Among the

evidence before the Board in this case were Employer’s Code of Business Conduct



21
    Edmonds v. Kelly Servs., 2012 WL 4033377, at *2, 53 A.3d 301 (Del. 2012)(TABLE).
22
    Id. (quoting Avon Products, Inc. v.Wilson, 513 A.2d 1315, 1317 (Del. 1986)).
23
    Duhr v. State, Dep’t of Labor, Unemployment Ins. Appeal Bd., 1988 WL 102980 (Del. Super.
Sept. 28, 1988).
24
    Tolson v. Central De Community Drug & Alcohol, 2012 WL 3027369, at *3 (Del. Super. Jul.
24, 2012).
25
   Moeller v. Wilmington Sav. Fund Soc., 723 A.2d 1177, 1179 (Del. 1999).
26
   Id.
                                             11
and Team Member Handbook.27                    These documents establish Employer’s

expectations of employee conduct and behavior that violates these policies.

Specifically, these policies put its employees on notice of possible “corrective

action up to and including termination” for failing to conduct oneself in an

appropriate manner and that “[m]anagement reserves the right to immediately

terminate acts of blatant misconduct.” 28              [As stated above,] an employee’s

knowledge about a particular policy can be established through a written policy.

The Board chose to give weight to this evidence and as stated above, the Court will

not disturb the credibility determinations made by the Board. Further the Court

does not find the Board’s consideration of these documents to constitute legal

error.29 Moreover, the Board also had before it the Team Member Handbook

Acknowledgement that was signed by Claimant on June 13, 2013. 30


       The Board adopted the Referee’s finding that, on December 5, 2013,

Claimant stated to her Team Lead in a meeting, that her supervisor, Mr. Watson,

27
   The Court notes that Claimant challenges this evidence as incomplete, and appeared to object
to its admission at the Referee hearing, but did not state a legal basis for her objection. See
Appellant’s Reply Br. at 4. However, there is no factual basis for her challenge in the record
because Ms. Derocili testified before the Referee that the pages from these documents were
merely the relevant excerpts, and that the entire documents were available. R. at 67-68.
28
Rawle at 109; see R. at 107-13.
29
   The Court notes that “[a]dministrative boards are not constrained by the rigid evidentiary rules
which govern jury trials, but should hear all evidence which could conceivably throw light on the
controversy. Therefore, an informal tribunal, such as the UIAB, is not bound by the Delaware
Rules of Evidence, but it may follow those rules in its discretion so long as a party is not unduly
prejudiced.” Baker v. Hosp. Billing & Collection Serv., Ltd., 2003 WL 21538020 at *3 (Del.
Super. Apr. 30, 2003).
30
Rawle at 114.
                                                12
made her so angry that she “[wanted] to get a machine gun and start spraying the

office.” This finding was supported by Ms. McNulty’s testimony, Claimant’s

Team Lead who overheard Claimant’s statement and who described the incident to

the Referee and the Board.          Ms. Derocili, a manager at Stericycle, also testified

about the incident and the procedure that was followed in terminating Claimant.


       The Court does not find the Referee or the Board’s consideration of either

Ms. McNulty or Ms. Derocili’s testimony to constitute an error of law. The

testimony offered by Employer was not hearsay under Rule 801(d)(2). 31 Ms.

McNulty testified to statements made by Claimant – a party opponent – to Ms.

McNulty. As such, Ms. McNulty’s testimony was not hearsay. Even if portions of

either witness’s testimony was hearsay, the Board did not err as a matter of law.

Administrative boards should hear all evidence which could conceivably throw

light on the controversy. 32 “[A]n informal tribunal, such as the UIAB, is not bound

by the Delaware Rules of Evidence, but it may follow those rules in its discretion

so long as a party is not unduly prejudiced.” 33 Further, “[h]earsay evidence is

generally admissible at administrative hearings for certain purposes.” 34 Therefore,



31
   An admission by a party opponent is defined in relevant part, as: a statement “offered against a
party and is (A) his own statement, in either his individual or representative capacity.” D.R.E.
801(d)(2).
32
   See Baker, 2003 WL 21538020 at *3.
33
   Id.
34
   Id.
                                                13
the Board’s consideration of any potential hearsay does not constitute an error of

law.


           Based on the evidence presented to the Board and at the Appeals Referee

hearing, the Board concluded that Claimant was aware of Employer’s policy

against threats of workplace violence, and that Claimant made of threat of

workplace violence to her Team Lead, which constituted a terminable offense.


     II.      Claimant’s Allegations of Misconduct by the Appeals Referee are
              Waived Because Claimant Did Not Raise Them Before the Board.
           Claims which are not presented before the Board may not be first raised on

Superior Court appeal, unless the interests of justice so require.35 The interests of

justice do not require this Court to consider Claimant's allegations against the

Referee because even assuming arguendo, Claimant’s allegations against the

Referee are true, Claimant had to the opportunity to present her additional evidence

at the Board hearing, which was free of misconduct and procedural error.36

Moreover, there is no evidence in the record to suggest that the Referee engaged in

35
  Von Fegyverneky, 2012 WL 2700464, at *3.
36
  Claimant does not argue that the Board was in collusion with or bias in any way toward
Appellees. Further, there is nothing in the record to suggest that proper procedure was not
following during the Board hearing. The basis of Claimant’s allegation that the Referee was in
collusion with Employer is because Claimant observed the Referee exiting an office in which
Employer had conference with its attorney prior to the hearing. However, Claimant questioned
the Referee about this observation on the record. On the record, the Referee explained that the
she had merely gone into the office to speak with another referee, that Employer was permitted
by that other referee to use the office for a private Employer-attorney pre-hearing conference,
and that the Referee did not communicate with either party. Accordingly, there is no evidence of
collusion or other misconduct by the Referee.
                                              14
misconduct of any sort or failed to faithfully execute her responsibilities. To the

contrary, throughout the hearing the Referee explained the hearing procedures to

Claimant, asked Claimant if she understood what had been explained, and

answered Claimants questions.37         Most notably, Claimant cannot invoke the

interests of justice when the substance of her appeal is meritless. In this case,

substantial evidence supports the Board's finding that Claimant was terminated for

just cause.


                                      CONCLUSION

          The Unemployment Insurance Appeal Board did not abuse its discretion by

disqualifying Employee from unemployment benefits because there is substantial

evidence to support the conclusion that Claimant was terminated for just cause.

The Unemployment Insurance Appeal Board also did not err as a matter of law.

Accordingly, the decision of the Unemployment Insurance Appeal Board

is AFFIRMED.

IT IS SO ORDERED.

                                               /s/Calvin L. Scott
                                               Judge Calvin L. Scott, Jr.




37
     See R. at 47-49, 51-52, 91-92.
                                          15